946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Charles Terrence HOYE, Appellant,v.UNITED STATES PAROLE COMMISSION.
No. 90-5291.
United States Court of Appeals, District of Columbia Circuit.
April 11, 1991.

Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of this court's order to show cause, appellant's response thereto, and appellant's motion to expedite appeal, it is


2
ORDERED that the order to show cause, issued January 25, 1991, be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the order of the district court, filed August 14, 1990, dismissing appellant's complaint for lack of personal jurisdiction over his custodian, be summarily affirmed substantially for the reasons stated therein.   It is


4
FURTHER ORDERED that the motion to expedite the appeal be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.